Exhibit 10.11.4
EXECUTION


AMENDMENT NO. 2
TO MASTER REPURCHASE AGREEMENT
Amendment No. 2 to Master Repurchase Agreement, dated as of May 30, 2018 (this
“Amendment”), among BARCLAYS BANK PLC, as purchaser and agent (the “Purchaser”),
REVERSE MORTGAGE SOLUTIONS, INC., as seller (the “Seller”), and DITECH HOLDING
CORPORATION, as guarantor (the “Guarantor”).
RECITALS
The Purchaser and the Seller are parties to that certain (a) Master Repurchase
Agreement, dated as of April 23, 2018 (as amended by that certain Amendment No.
1 to Master Repurchase Agreement dated as of May 15, 2018, the “Existing
Repurchase Agreement”; and as further amended by this Amendment, the “Repurchase
Agreement”) and (b) Pricing Side Letter, dated as of April 23, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Pricing
Side Letter”). The Guarantor is party to that certain Guaranty (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of April 23, 2018, by the Guarantor in favor of the Purchaser.
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Repurchase Agreement, and if not defined therein, shall
have the meanings given to them in the Guaranty.
The Buyer, the Seller and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement. As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.
Accordingly, the Buyer, the Seller and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:
SECTION 1.    Amendment of Existing Repurchase Agreement.
(a)    Section 14(g)(i)(A)(2) of the Existing Repurchase Agreement is hereby
amended by inserting the text “(or, with respect to the first fiscal quarter for
fiscal year 2018, seventy three (73))” immediately after the phrase “but in any
event within forty-five (45)”.
(b)    Section 14(g)(i)(A)(3) of the Existing Repurchase Agreement is hereby
amended by inserting the text “(or, with respect to fiscal period ending April
2018, sixty (60))” immediately after the phrase “but in any event within
forty-five (45)”.
(c)    Section 10(b)(ii) of the Existing Repurchase Agreement is hereby deleted
in its entirety and replaced with the following:
“(ii) No Default or Event of Default shall have occurred and be continuing. For
the avoidance of doubt, RMS’s or Guarantor’s failure to deliver, as applicable,
financial


RMS/Barclays
Amendment No. 2 to MRA

--------------------------------------------------------------------------------





statements for the fiscal period ending (i) March 31, 2018 by no later than
seventy three (73) calendar days after the end of such fiscal period and (ii)
April 30, 2018 by no later than sixty (60) calendar days after the end of such
fiscal period shall, in each case, not constitute a Default hereunder; provided,
that Seller or Guarantor shall deliver such financial statements by no later
than 73 days and 60 days, respectively, after the end of such fiscal period in
accordance with Sections 14(g)(i)(A)(2) and 14(g)(i)(A)(3) hereof, and to the
extent not delivered by such 73rd day or 60th day, as applicable, such failure
shall constitute a Default hereunder.”
SECTION 2.    Conditions Precedent to Effectiveness. This Amendment shall become
effective as of the date hereof (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:
2.1    Delivered Documents. On the Amendment Effective Date, the Purchaser shall
have received the following documents, each of which shall be satisfactory to
the Purchaser in form and substance:
(a)    this Amendment, executed and delivered by the Purchaser, the Seller and
the Guarantor;
(b)    an amendment (or waiver), executed and delivered by all the parties
thereto, to that certain Second Amended and Restated Master Repurchase Agreement
dated as of November 30, 2017 and effective as of the date specified therein
(the “Amended Repurchase Facility”), among the Seller, as seller, Credit Suisse
First Boston Mortgage Capital LLC, as administrative agent, RMS REO CS, LLC, as
REO subsidiary, RMS REO BRC, LLC, as REO subsidiary, Credit Suisse AG, Cayman
Islands Branch, as a buyer, Alpine Securitization Ltd, as a buyer, and the
Purchaser, as a buyer, as amended by that certain Amendment No. 1 to Second
Amended and Restated Master Repurchase Agreement dated as of February 9, 2018
and effective as of February 12, 2018 (the “First Amendment”), as further
amended by that certain Amendment No. 2 to Second Amended and Restated Master
Repurchase Agreement dated as of March 29, 2018 (the “Second Amendment”, and as
further amended by that certain Amendment No. 3 to Second Amended and Restated
Master Repurchase Agreement dated as of May 15, 2018 (the “Third Amendment” and,
together with the Amended Repurchase Facility, the First Amendment and the
Second Amendment, the “Exit Facility Agreement”) permitting the Seller’s or
Guarantor’s financial statements, as applicable, for the fiscal period ending
(i) March 31, 2018 to be delivered within 75 days of the end of such period and
(ii) April 30, 2018 to be delivered within 60 days of the end of such period;
and
(c)    such other documents as the Purchaser or counsel to the Purchaser may
reasonably request.
SECTION 3.    Representations and Warranties. The Seller hereby represents and
warrants to the Purchaser that it is in compliance with all the terms and
provisions set forth in the Repurchase Agreement on its part to be observed or
performed, and that no Event of Default has


2


RMS/Barclays
Amendment No. 2 to MRA

--------------------------------------------------------------------------------





occurred or is continuing, and hereby confirms and reaffirms the representations
and warranties contained in Section 13 of the Repurchase Agreement.
SECTION 4.    Additional Covenant. In the event Seller or Guarantor agrees, in
connection with any amendment or waiver referred to in Section 2(b) hereof, to
(i) pay any structuring fee, upfront fee or waiver fee (in each case, howsoever
described or denominated), (ii) a change in any existing upfront fee or
structuring fee (in each case, howsoever described or denominated), or (iii) any
change in any existing applicable interest margin (howsoever described or
denominated) (and that, in the case of clauses (ii) or (iii), results in an
upfront fee, structuring fee or applicable interest margin under the Exit
Facility Agreement that is more favorable to Seller’s or Guarantor’s lender than
the upfront fee, structuring fee or applicable interest margin (in each case,
howsoever described or denominated) in the Program Documents), such waiver fee,
such upfront fee, such structuring fee or such applicable interest margin shall
be automatically incorporated into the Program Documents as if fully set forth
therein without the need of any further action on the part of any party. Any
such waiver fee or increase of such upfront fee or structuring fee shall be
deemed fully earned and shall be paid by Seller or Guarantor to Purchaser by
wire transfer of immediately available funds in accordance with Purchaser’s Wire
Instructions on the date so incorporated into the Program Documents.
SECTION 5.    Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.
SECTION 6.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
SECTION 7.    Reaffirmation of Guaranty. The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of the Seller to the Purchaser under the
Repurchase Agreement and Pricing Side Letter, as amended hereby.
SECTION 8.    Continuing Effect. Except as expressly amended by this Amendment,
the Repurchase Agreement shall remain in full force and effect in accordance
with its terms.
SECTION 9.    Termination. This Amendment shall terminate and the amendment
herein shall be void if any Exit Facility Agreement lender, term loan lender or
other affected party accelerates the debt of Seller or Guarantor, declares an
event of default, or exercises any remedies, or takes an action in furtherance
of any of the foregoing as a result of the delay in delivery of Guarantor’s or
Seller’s financial statements financial statements for the fiscal period ending
March 31, 2018.
SECTION 10.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO THE CONFLICT OF LAWS


3


RMS/Barclays
Amendment No. 2 to MRA

--------------------------------------------------------------------------------





PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 AND SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).




[SIGNATURE PAGE FOLLOWS]


4


RMS/Barclays
Amendment No. 2 to MRA

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.
BARCLAYS BANK PLC, as Purchaser
By: /s/ Joseph O'Doherty    
Name: Joseph O'Doherty
Title: Managing Director




Signature Page to Amendment No. 2 to Master Repurchase Agreement





--------------------------------------------------------------------------------






REVERSE MORTGAGE SOLUTIONS, INC., as Seller
By: /s/ Cheryl Collins    
Name: Cheryl Collins
Title: SVP










Signature Page to Amendment No. 2 to Master Repurchase Agreement





--------------------------------------------------------------------------------






DITECH HOLDING CORPORATION, as Guarantor
By: /s/ Cheryl Collins    
Name:    Cheryl Collins
Title:    SVP & Treasurer




Signature Page to Amendment No. 2 to Master Repurchase Agreement


RMS/Barclays
Amendment No. 2 to MRA